                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

    Sheralet P. Taylor,                                      C/A. No. 3:18-cv-2579-CMC

                   Plaintiff
           v.

    Lexington County Sheriff’s Department &                      Opinion and Order
    Lexington County Detention Center,

                  Defendants.


          Through this action, Plaintiff Sheralet P. Taylor (“Plaintiff”) seeks recovery from her

former employers, Lexington County Sheriff’s Department and Lexington County Detention

Center (“Defendants”), alleging state law claims for breach of contract, workers’ compensation

retaliation, and wrongful discharge in violation of public policy, as well as a violation of the Equal

Pay Act of 1963, 29 U.S.C. § 206(d). ECF. No. 1-1. 1 The matter is before the court on Defendants’

Motion for Summary Judgment, filed July 3, 2019. ECF No. 34. Plaintiff filed her response in

opposition on July 17, 2019. ECF No. 36. Defendants filed a reply. ECF No. 37.

          In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(g), D.S.C., this

matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings

and a Report and Recommendation (“Report”). On October 11, 2019, the Magistrate Judge issued

a Report recommending Defendants’ motion for summary judgment be granted as to all claims.

ECF No. 45. The Magistrate Judge advised the parties of the procedures and requirements for

filing objections to the Report and the serious consequences if they failed to do so. Plaintiff filed



1
  This case was originally filed in the Lexington County Court of Common Pleas but was removed
to this court after Plaintiff added her Equal Pay Act claim. ECF No. 1.
her objections on November 1, 2019. ECF No. 49. Defendants filed a reply. ECF No. 50. This

matter is now ripe for resolution.

       After conducting a de novo review as to the objections made, and considering the record,

the applicable law, and the Report of the Magistrate Judge, the court adopts the Report. For the

reasons below, the court grants summary judgment on all claims.

  I.   Standard

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Summary Judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). On a motion for summary judgment, the district court must “view the evidence in the light

most favorable to the nonmoving party.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d

562, 568 (4th Cir. 2015) (citing Tolan v. Cotton, 134 S.Ct. 1861, 1868 (2014) (per curiam)).

“Summary Judgment cannot be granted merely because the court believes that the movant will
                                                 2
prevail if the action is tried on the merits.” Id. Therefore, the court cannot weigh the evidence or

make credibility determinations. Id. at 569. The district court may not “credit[] the evidence of

the party seeking summary judgment and fail[] properly to acknowledge key evidence offered by

the party opposing that motion.” Id. at 570. However, a party “cannot create a genuine issue of

material fact through mere speculation or the building of one inference upon another.” Beale v.

Hardy, 769 F.2d 213, 214 (4th Cir. 1985). Therefore, “[m]ere unsupported speculation . . . is not

enough to defeat a summary judgment motion.” Ennis v. National Ass’n of Bus. & Educ. Radio,

Inc., 53 F.3d 55, 62 (4th Cir. 1995).

 II.    Discussion

       The Magistrate Judge recommended dismissal of all claims: on the Equal Pay Act claim

due to expiration of the statute of limitations, and on the state law claims because Plaintiff did not

produce evidence establishing she was constructively discharged. ECF No. 45 at 4. Specifically,

regarding the Equal Pay Act claim, the Magistrate Judge determined the general two-year statute

of limitations applies because the record does not permit a finding of willfulness required to trigger

the three-year statute of limitations. Id. As to the state law claims, because constructive discharge

is a required element of all claims, Plaintiff’s failure to establish it renders those claims subject to

dismissal. Id. at 4-6.

       Plaintiff objects to both conclusions. ECF No. 49. She contends Defendants’ violations

of the Equal Pay Act were willful and therefore the three-year statute of limitations should apply.

Id. at 4. She also objects to the conclusion she was not constructively discharged, arguing she has

shown “a pattern and practice of the Defendant . . . to drive her out of her job.” Id. at 5. She

contends there are issues of fact from which a jury could find she was “subjected to an objective



                                                   3
level of intolerable treatment.” Id. at 7. Therefore, she requests the court deny the summary

judgment motion and set the case for trial.

       Defendants contend Plaintiff failed to forecast evidence showing Defendants willfully paid

her less than her proffered male comparators; therefore, the Equal Pay Act claim is untimely. ECF

No. 50. In addition, Defendants argue the facts asserted by Plaintiff in support of constructive

discharge fail to meet the required standard, and that her request for retirement was “related to her

physical limitations as opposed to any emotional or stress issues related to the alleged conduct of

Defendants.” Id. at 4. Defendants therefore ask the court to adopt the Report and grant summary

judgment.

            a. Equal Pay Act claim

       In support of her Equal Pay Act claim, Plaintiff has submitted three affidavits: one from

herself and two from co-workers, Matthews and Whitty. ECF Nos. 36-2, 36-4, 36-5. These

affidavits include statements that Plaintiff was subjected to lower pay that her similarly situated

male colleagues, but do not provide any information regarding what the pay for any individual

was, what their respective duties and responsibilities were, and how they were comparators to

Plaintiff. See Strag v. Board of Trustees, Craven Community College, 55 F.3d 943, 948 (4th Cir.

1995) (“This Court has held that in order to establish a prima facie case under the Equal Pay Act,

the plaintiff bears the burden of showing that she (1) receives lower pay than a male co-employee

(2) for performing work substantially equal in skill, effort, and responsibility under similar

working conditions. The comparison must be made factor by factor with the male comparator.”)




                                                 4
(emphasis added). The court therefore agrees with the Magistrate Judge these statements are

conclusory and fail to make out a prima facie case under the Equal Pay Act. 2

       Further, even assuming arguendo these statements are sufficient evidence of an Equal Pay

Act claim, they are nonetheless insufficient to establish a willful violation of the Equal Pay Act,

as necessary to trigger the three-year statute of limitations. The affidavits contain no allegation of

knowledge or reckless disregard by Defendants regarding the alleged unequal pay or facts by

which the court could infer a willful violation. Accordingly, Plaintiff’s Equal Pay Act claim was

filed outside the applicable two-year statute of limitations and is dismissed as untimely.

           b. State Law Claims

       Plaintiff agrees the threshold issue regarding her state law claims is whether she was

constructively discharged from her employment when she retired. ECF No. 49 at 4. She contends

Defendants’ conduct towards her was so egregious that it effectively separated her involuntarily.

Id. at 5. She lists several examples of “extreme mistreatment and harassment,” including “heckling

by her supervisors,” increased job duties in retaliation, greater duties for less pay than male

employees, demotion, increased work hours, and pretextual discipline and write-ups, all in

retaliation for Plaintiff’s “reports of Defendants’ unlawful treatment of inmates and her workers’

compensation claims.” Id. at 5-6.

       Plaintiff, however, fails to refute controlling case law cited in the Report holding

“dissatisfaction with work assignments, a feeling of being unfairly criticized, or difficult or

unpleasant working conditions are not so intolerable as to compel a reasonable person to resign.”




2
 The court disagrees this determination wades into the province of the jury, as it has not weighed
competing evidence but concluded Plaintiff has failed to establish a prima facie case.
                                               5
ECF No. 45 at 5 (citing Williams v. Giant Food Inc., 370 F.3d 423, 434 (4th Cir. 2004)). The court

does not doubt Plaintiff found her working conditions difficult or unpleasant. However, the

“conditions, while no doubt frustrating and unpleasant to [the plaintiff], cannot, from an objective

perspective, be construed to leave her no choice but to resign.” Evans v. International Paper

Company, 936 F.3d 183, 194 (4th Cir. 2019); see also Williams, 370 F.3d at 434 (working

conditions not intolerable when “supervisors yelled at employee, told her she was a poor manager,

gave her poor performance evaluations, chastised her in front of customers, and once required her

to work with an injured back”). Further, as noted by the Magistrate Judge, Plaintiff filed for

disability retirement approximately eight months before actually retiring. See ECF Nos. 37-1 at 3

(dated October 7, 2015 and noting Plaintiff had applied for disability retirement); 34-9 (intent to

retire letter dated May 17, 2016 and setting last day of work as June 5, 2016). This advance notice

highlights Plaintiff’s choice to remain in her position despite the unpleasant conditions and further

persuades the court her retirement was not a constructive discharge.

       The court agrees with the Magistrate Judge the working conditions described by Plaintiff

do not rise to the level of a constructive discharge. Therefore, her state law claims relating to her

employment fail. Summary judgment is appropriate, and the claims are dismissed.




                                                 6
III.   Conclusion

       Having conducted a de novo review of the Report and underlying motion and related

memoranda where necessary, and having fully considered Plaintiff’s objections and Defendants’

response, the court adopts the Report. Defendants’ motion for summary judgment is granted and

this matter is dismissed with prejudice.

       IT IS SO ORDERED.

                                                         s/Cameron McGowan Currie
                                                         CAMERON MCGOWAN CURRIE
                                                         Senior United States District Judge
Columbia, South Carolina
December 9, 2019




                                             7
